Title: From Benjamin Franklin to [Penet], 25 March 1777
From: Franklin, Benjamin
To: Penet, Pierre


Dear Sir,
Passy, near Paris, Mar. 25. 1777.
The Bearer, M. de Bert, is desirous of going to America. He goes at his own Expence, but will want Advice about his Passage. As he is your Countryman, I cannot do better for him, than to introduce him to you and to recommend him to your Civilities, as a Gentleman of Character and Merit.
I receiv’d your Favour by Mr. Rumsey, and am glad to hear of your Welfare, and that your Operations for the Congress go on well. There is no doubt, but that finding themselves faithfully serv’d, their Confidence in you must increase proportionably. I am, Sir, Your most humble Servant
B Franklin
Recommendations
